VANECK VECTORS ETF TRUST STATEMENT OF ADDITIONAL INFORMATION September 1, 2017 This Statement of Additional Information (“SAI”) is not a prospectus. It should be read in conjunction with the Prospectuses dated September 1, 2017 (each a “Prospectus” and, together, the “Prospectuses”) for the VanEck Vectors® ETF Trust (the “Trust”), relating to the series of the Trust listed below, as they may be revised from time to time. Fund Principal U.S. Listing Exchange Ticker VanEck Vectors AMT-Free 6-8 Year Municipal Index ETF BATS Global Markets, Inc. ITMS VanEck Vectors AMT-Free 12-17 Year Municipal Index ETF BATS Global Markets, Inc. ITML VanEck Vectors AMT-Free Intermediate Municipal Index ETF NYSE Arca, Inc. ITM ® VanEck Vectors AMT-Free Long Municipal Index ETF NYSE Arca, Inc. MLN ® VanEck Vectors AMT-Free Short Municipal Index ETF NYSE Arca, Inc. SMB ® VanEck Vectors BDC Income ETF NYSE Arca, Inc. BIZD ® VanEck Vectors CEF Municipal Income ETF NYSE Arca, Inc. XMPT ® VanEck Vectors ChinaAMC China Bond ETF NYSE Arca, Inc. CBON ® VanEck Vectors EM Investment Grade + BB Rated USD Sovereign Bond ETF NYSE Arca, Inc. IGEM ® VanEck Vectors Emerging Markets Aggregate Bond ETF NYSE Arca, Inc. EMAG ® VanEck Vectors Emerging Markets High Yield Bond ETF NYSE Arca, Inc. HYEM ® VanEck Vectors Fallen Angel High Yield Bond ETF NYSE Arca, Inc. ANGL ® VanEck Vectors Green Bond ETF NYSE Arca, Inc. GRNB TM VanEck Vectors High-Yield Municipal Index ETF NYSE Arca, Inc. HYD ® VanEck Vectors International High Yield Bond ETF NYSE Arca, Inc. IHY ® VanEck Vectors Investment Grade Floating Rate ETF NYSE Arca, Inc. FLTR ® VanEck Vectors J.P. Morgan EM Local Currency Bond ETF NYSE Arca, Inc. EMLC ® VanEck Vectors Mortgage REIT Income ETF NYSE Arca, Inc. MORT ® VanEck Vectors Preferred Securities ex Financials ETF NYSE Arca, Inc. PFXF ® VanEck Vectors Pre-Refunded Municipal Index ETF NYSE Arca, Inc. PRB ® VanEck Vectors Short High-Yield Municipal Index ETF NYSE Arca, Inc. SHYD ® VanEck Vectors Treasury-Hedged High Yield Bond ETF NYSE Arca, Inc. THHY ® A copy of each Prospectus may be obtained without charge by writing to the Trust or the Distributor. The Trust’s address is 666 Third Avenue, 9 th Floor, New York, New York 10017. Capitalized terms used herein that are not defined have the same meaning as in the Prospectuses, unless otherwise noted. The audited financial statements, including the financial highlights appearing in the Trust’s Annual Report to shareholders for the fiscal year ended April 30, 2017 and filed electronically with the Securities and Exchange Commission (the “SEC”), are incorporated by reference and made part of this SAI. TABLE OF CONTENTS Page GENERAL DESCRIPTION OF THE TRUST 1 INVESTMENT POLICIES AND RESTRICTIONS 2 General 2 Municipal Securities 2 Short Sales 3 Repurchase Agreements 3 Futures Contracts and Options 4 Swaps 5 Warrants and Subscription Rights 7 Currency Forwards 7 Convertible Securities 7 Structured Notes 7 Participation Notes 7 Future Developments 8 Investment Restrictions 8 SPECIAL CONSIDERATIONS AND RISKS 11 General 11 Specific Risks Applicable to the Municipal Funds and VanEck Vectors CEF Municipal Income ETF 13 RQFII Program Risk (VanEck Vectors ChinaAMC China Bond ETF Only) 16 U.S. Federal Tax Treatment of Futures Contracts and Certain Option Contracts 17 Concentration Considerations 17 Cyber Security 17 EXCHANGE LISTING AND TRADING 17 BOARD OF TRUSTEES OF THE TRUST 18 Trustees and Officers of the Trust 18 Independent Trustees 19 Interested Trustee 21 Officer Information 21 Remuneration of Trustees 25 PORTFOLIO HOLDINGS DISCLOSURE 25 QUARTERLY PORTFOLIO SCHEDULE 26 POTENTIAL CONFLICTS OF INTEREST 26 CODE OF ETHICS 26 PROXY VOTING POLICIES AND PROCEDURES 26 MANAGEMENT 26 Investment Adviser and Sub-Adviser 26 The Administrator 30 Custodian and Transfer Agent 30 The Distributor 31 Affiliated Index Provider 31 Other Accounts Managed by the Portfolio Managers 31 Portfolio Manager Compensation 33 Portfolio Manager Share Ownership 33 BROKERAGE TRANSACTIONS 35 BOOK ENTRY ONLY SYSTEM 36 CREATION AND REDEMPTION OF CREATION UNITS 37 General 37 Fund Deposit 38 Procedures for Creation of Creation Units 39 Placement of Creation Orders Using Clearing Process—All Funds Except VanEck Vectors BDC Income ETF, VanEck Vectors CEF Municipal Income ETF, VanEck Vectors Mortgage REIT Income ETF and VanEck Vectors Preferred Securities ex Financials ETF 40 Placement of Creation Orders Using Clearing Process—VanEck Vectors BDC Income ETF, VanEck Vectors CEF Municipal Income ETF, VanEck Vectors Mortgage REIT Income ETF and VanEck Vectors Preferred Securities ex Financials ETF 40 Placement of Creation Orders Outside Clearing Process—Domestic Funds 40 Placement of Creation Orders Outside Clearing Process—Foreign Funds 41 Acceptance of Creation Orders 41 Creation Transaction Fee 42 Redemption of Creation Units 42 Redemption Transaction Fee 43 Placement of Redemption Orders Using Clearing Process—All Funds Except VanEck Vectors BDC Income ETF, VanEck Vectors CEF Municipal Income ETF, VanEck Vectors Mortgage REIT Income ETF and VanEck Vectors Preferred Securities ex Financials ETF 43 Placement of Redemption Orders Using Clearing Process—VanEck Vectors BDC Income ETF, VanEck Vectors CEF Municipal Income ETF, VanEck Vectors Mortgage REIT Income ETF and VanEck Vectors Preferred Securities ex Financials ETF 44 Placement of Redemption Orders Outside Clearing Process—Domestic Funds 44 Placement of Redemption Orders Outside Clearing Process—Foreign Funds 44 DETERMINATION OF NET ASSET VALUE 65 DIVIDENDS AND DISTRIBUTIONS 65 General Policies 66 DIVIDEND REINVESTMENT SERVICE 66 CONTROL PERSONS AND PRINCIPAL SHAREHOLDERS 66 TAXES 72 Reportable Transactions 77 PRC Taxation (VanEck Vectors ChinaAMC China Bond ETF Only) 78 CAPITAL STOCK AND SHAREHOLDER REPORTS 78 COUNSEL AND INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 79 FINANCIAL STATEMENTS 79 LICENSE AGREEMENTS AND DISCLAIMERS 79 APPENDIX AVANECK PROXY VOTING POLICIES 87 GENERAL DESCRIPTION OF THE TRUST The Trust is an open-end management investment company. The Trust currently consists of 59 investment portfolios. This SAI relates to twenty-two investment portfolios: VanEck Vectors AMT-Free 6-8 Year Municipal Index ETF, VanEck Vectors AMT-Free 12-17 Year Municipal Index ETF, VanEck Vectors AMT-Free Intermediate Municipal Index ETF, VanEck Vectors AMT-Free Long Municipal Index ETF, VanEck Vectors AMT-Free Short Municipal Index ETF, VanEck Vectors BDC Income ETF, VanEck Vectors CEF Municipal Income ETF, VanEck Vectors ChinaAMC China Bond ETF, VanEck Vectors EM Investment Grade + BB Rated USD Sovereign Bond ETF, VanEck Vectors Emerging Markets Aggregate Bond ETF, VanEck Vectors Emerging Markets High Yield Bond ETF, VanEck Vectors Fallen Angel High Yield Bond ETF, VanEck Vectors Green Bond ETF, VanEck Vectors High-Yield Municipal Index ETF, VanEck Vectors International High Yield Bond ETF, VanEck Vectors Investment Grade Floating Rate ETF, VanEck Vectors J.P. Morgan EM Local Currency Bond ETF, VanEck Vectors Mortgage REIT Income ETF, VanEck Vectors Preferred Securities ex Financials ETF, VanEck Vectors Pre-Refunded Municipal Index ETF, VanEck Vectors Short High-Yield Municipal Index ETF and VanEck Vectors Treasury-Hedged High Yield Bond ETF (each, a “Fund” and, together, the “Funds”).
